Title: Samuel M. Stephenson to Thomas Jefferson, 10 October 1811
From: Stephenson, Samuel M.
To: Jefferson, Thomas


          
                  Hond Sir 
                  Belfast the 10 October 1811
           
		  At the Request of our friend D: B. Warden; I herewith send you a small Box, containing 2 Roots of the agrostis Stolonifera in Irish, Fiorin Grass: with printed Directions for the Culture of it. It is often transported in a dry state, I have sent it with the Roots in a little Earth, supposing this the most Successful mode.
          As I wish to hear of your Success, in the Culture of our Indigenous Grass; I request a line from you, in Spring. & I am Hond Sir your most obedt Servant
          S: M:
              Stephenson M.D.
        